Exhibit 10.7







    
EMPLOYMENT AGREEMENT

                                


This Employment Agreement (this "Agreement") is entered into as of April 10,
2015 (the "Effective Date"), by and between Nevada Property 1 LLC ("Employer")
and Michelle “Chelle” Adams (“Executive"). Employer and Executive are jointly
referred to herein as the "Parties."
RECITALS


WHEREAS, Employer is the owner and operator of that certain integrated resort
and casino property known as The Cosmopolitan of Las Vegas, located in Las
Vegas, Nevada (the “Property”);


WHEREAS, Employer and Executive are parties to that certain Employment
Agreement, dated as of August 27, 2012, and that certain First Amendment to
Employment Agreement, dated as of May 1, 2014 (collectively, the “Prior
Agreement”), which Prior Agreement is, concurrently herewith, null and void and
of no further force and effect, and this Agreement supercedes the Prior
Agreement in its entirety.


WHEREAS, in connection with Executive’s new appointment as Chief Financial
Officer, Employer desires to offer continued employment to Executive as provided
for in Section 1 of this Agreement, and Executive wishes to accept such
continued employment upon such terms and conditions as are set forth herein;


Now, therefore, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that the foregoing recitals are true and correct
and are incorporate herein as if fully set forth and further agree as follows:


AGREEMENT


1.
Employment. During the “Specified Term” (defined below), Employer shall employ
Executive as Chief Financial Officer. Executive shall have such duties,
authorities, and responsibilities as described in Exhibit “A” attached hereto
and incorporated herein by this reference, and as otherwise may customarily be
exercised by individuals serving in similar or substantially similar capacities
for similarly situated employers. Executive shall report to Employer’s Chief
Executive Officer (the “CEO"), or such other individual or individuals as may be
designated by the CEO from time to time.



2.
Commencement Date; Specified Term. Subject to earlier termination as provided
for herein, the term of Executive's employment hereunder shall commence on the
Effective Date, and terminate on April 9, 2018 (the "Specified Term"). If
Executive remains employed by Employer after the expiration of the Specified
Term, any such employment shall be expressly at-will, unless the Parties agree
otherwise in writing and only those Sections specified below in Section 23 shall
remain in full force and effect.



3.
Base Salary. During the Specified Term, in consideration of the performance by
Executive of all of Executive's obligations hereunder, Employer shall pay
Executive an annual base salary of $300,000.00 for the period commencing on the
Effective Date, through April 9, 2016. Upon the first year anniversary of the
Effective Date, Executive’s base salary shall increase to $315,000.00. Upon the
second anniversary of the Effective Date, Executive’s base salary shall increase
to $330,000.00. Individually and collectively, the base salary to be paid to
Executive as specified in this Section 3 shall be referred to as the “Base
Salary.” Executive’s Base Salary shall be payable in accordance





--------------------------------------------------------------------------------

Exhibit 10.7



with the payroll practices of Employer in effect from time to time for
Employer's other similarly situated executives.


4.
Bonus Compensation. Executive shall be eligible to participate in the
discretionary executive bonus and long term incentive program offered by
Employer, if any, in the same manner as other similarly situated executives and
in accordance with the terms of such bonus and incentive program, with a target
bonus for Executive’s position of fifty percent (50%) of Base Salary then in
effect for any full calendar year Executive is employed. The parties acknowledge
and agree that for purposes of calculating Executive’s discretionary bonus for
2015 only, Executive’s discretionary bonus (including the target bonus
percentage) shall be calculated based upon her immediately prior position under
the Prior Agreement, for the period of January 1, 2015, through April 9, 2015,
and based upon her current position under this Agreement for the balance of
2015. The parties further acknowledge and agree that except as otherwise
expressly provided for herein, Executive shall only be entitled to receive a
bonus if Executive remains continuously employed, and has not given notice of
Executive's intent to resign, through the date upon which any bonus is actually
paid. If this Section 4 conflicts with the provision of any other agreement or
plan of any kind pertaining to the earning or payment of bonus or incentive
compensation, the terms of this Agreement shall control.



5.
Benefit Programs. During the Specified Term, Executive shall be entitled to
participate in Employer's benefit plans as are generally made available from
time to time to Employer's similarly situated executives, subject to the terms
and conditions of such plans, and subject to Employer's right to amend,
terminate or take other similar actions with respect to such plans.



6.
Expense Payments and Reimbursements. To the extent Executive incurs necessary
and reasonable travel or other business expenses in the course of Executive’s
employment, Executive shall be reimbursed for such expenses, upon presentation
of written supporting documentation and otherwise in accordance with Employer’s
policies in effect from time to time.

  
7.
Extent of Services. Executive agrees that the duties and services to be
performed by Executive shall be performed exclusively for Employer on a full
time basis and based in Las Vegas, Nevada. Executive further agrees to perform
such duties in an efficient, trustworthy and businesslike manner. While employed
by Employer, Executive expressly agrees not to render to any others service of
any kind whatsoever, whether or not for compensation, or to engage in any other
business activity whether or not for remuneration of any kind, that, in each
case, is similar to or conflicts with the performance of Executive's duties
under this Agreement, without the written approval of the Property’s CEO or such
other person as may be designated by Employer from time to time. Notwithstanding
the foregoing, Executive shall be entitled to conduct her own personal affairs,
including directing and managing the investment of the assets of Executive's
and/or Executive's immediate family, (ii) participate (as Executive is doing
currently) in charitable organization (three (3)), (iii) participate in
professional organizations (currently the Advisory Board of the Gaming Audit
Group of the Institute of Internal Auditors (IIA) which includes organizing and
speaking at the April IIA Gaming conference) and (iv) co-authorship of the IIA’s
“Auditing the Casino Floor”, new edition (which includes minimal royalties), so
long as such activities do not interfere with Executive's duties and services
hereunder.



8.
Licensing Requirements. Executive acknowledges that Employer is engaged in a
business that is subject to and exists because of privileged licenses issued by
governmental authorities in Nevada and other jurisdictions in which Employer is
engaged or during Executive's employment may apply to engage in Employer's
business. If requested to do so by Employer (and the parties hereto acknowledge
that such request has been made, by virtue of the CFO role being a mandatory
gaming licensed positon in the State of Nevada, and Executive has begun the
license application process, at Employer’s





--------------------------------------------------------------------------------

Exhibit 10.7



expense), Executive shall apply for and obtain any license, qualification,
clearance or the like which shall be requested or required of Executive by any
regulatory authority having jurisdiction over Employer.
9.
Failure to Satisfy Licensing Requirement. If Executive fails to satisfy any
licensing requirement referred to in Section 8 above, or if any governmental
authority directs Employer to terminate any relationship it may have with
Executive, or if Employer shall determine, in Employer's sole and exclusive
judgment, that Executive was, is or might be involved in, or is about to be
involved in, any activity, relationship(s) or circumstance which could or does
jeopardize Employer's business, reputation or such licenses, or if any such
license is threatened to be, or is, denied, curtailed, suspended or revoked,
this Agreement may be terminated by Employer and the parties' obligations and
responsibilities shall be determined by the provisions of Section 14.



10.
Policies and Procedures. In addition to the terms herein, Executive agrees to be
bound by Employer's policies and procedures, as they may be amended by Employer
from time to time, appearing in an Employer handbook, business practices manual,
ethics manual, or other similar document. In the event the terms in this
Agreement conflict with any of Employer's policies and procedures, the terms of
this Agreement shall control.



11.    Restrictive Covenants.


a.
Non-Competition. Executive acknowledges that by virtue of Executive's position
with Employer and in the course of Executive performing Executive's duties and
responsibilities hereunder, Executive will form relationships and become
specifically and generally acquainted with Employer's, the Property’s, and
Owner's (collectively the "Employer's Group") confidential and proprietary
information as further described in Section 11(b) below. Executive further
acknowledges that such relationships and information are and will remain highly
valuable to Employer's Group and that the restrictions on future employment, if
any, are reasonably necessary in order for Employer's Group to remain
competitive in the highly competitive resort-gaming industry. In recognition of
Employer Group's heightened need for protection from abuse of relationships
formed or information garnered before and during Executive's employment
hereunder, Executive covenants and agrees that:



(i)
If Executive's employment with Employer ends for any reason whatsoever during
the Specified Term, Executive acknowledges, covenants, and agrees that for the
nine (9) month period immediately following the termination, Executive shall not
directly or indirectly or in any manner or method be employed by, provide
consultation or other services to, engage or participate in, provide advice,
information or assistance to, fund or invest in a "Competitor" (defined below)
anywhere within a 100 mile radius of the Project.



(ii)
If Executive remains employed by Employer after the expiration of the Specified
Term and, as such, is employed by Employer at-will in accordance with Section 2
above, Executive shall be entitled to receive those amounts, if any, enumerated
in Section 19 below.



(iii)
Notwithstanding the obligations enumerated herein, it shall not be a violation
of any obligation owed by Employee during the restrictive periods identified in
Sections 11(a)(i) and (ii) for Executive (or anyone one acting on Executive’s
behalf) to own up to five percent (5%) of a publically traded entity engaged in
the hotel-resort or hotel-





--------------------------------------------------------------------------------

Exhibit 10.7



resort-gaming industry so long as such ownership does not result in Executive
having any operational or management role of any kind in such industry.


(iv)
The covenants under this Section 11(a) also includes Executive’s
acknowledgement, covenant, and agreement that for the nine (9) month period
immediately following Executive’s termination for any reason whatsoever,
Executive shall not:



A.
Make known to any Competitor or officer, director, executive, employee or agent
of a Competitor, the names, addresses, contact information or any other
information pertaining to any advertisers, suppliers, vendors, independent
contractors, brokers, partners, patrons, executives or customers (collectively
the "Business Contacts") of the Employer's Group or prospective Business
Contacts of the Employer's Group on whom Executive called or with whom Executive
did business or attempted to do business during Executive’s employment for
Employer either for Executive's own benefit or for any Competitor;



B.
Call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of Business Contacts of the
Employer's Group or prospective Business Contacts of the Employer's Group on
whom Executive called or with whom Executive did business or attempted to do
business during Executive’s employment for Employer either for Executive's own
benefit or for any Competitor;



C.
Approach, solicit, contract with or hire any current advertiser, supplier,
vendor, independent contractor, broker or employee of the Employer's Group with
a view towards enticing such person to cease his/her/its relationship with the
Employer's Group or end his/her employment with the Employer's Group, without
the prior written consent of Employer, such consent to be within Employer's sole
and absolute discretion.



For purposes of this Agreement, "Competitor" shall mean any hotel, resort,
gaming, casino or combination hotel, resort, gaming or casino establishment
located within a 100 mile radius of the Project.


b.
Confidentiality. Executive covenants and agrees that, other than in connection
with the performance of duties hereunder, Executive shall not at any time during
Executive's employment by Employer or for a period of five years thereafter,
without Employer's prior written consent, such consent to be within Employer's
sole and absolute discretion, disclose or make known to any person or entity
outside of Employer any proprietary or other confidential information concerning
the Employer's Group, including without limitation, Employer's Group’s
proprietary and confidential business practices, contractual relationships,
marketing practices and procedures, management policies or any other information
regarding the Employer's Group's operation whatsoever, which is not already and
generally known to the public through no wrongful act of Executive or any other
party. Executive covenants and agrees that Executive shall not at any time
during the Specified Term, or for a period of five (5) years thereafter, without
Employer's prior written consent, disclose or use any such proprietary or
confidential information in any way, including communications with or contact
with any third party other than in connection with Executive’s employment with
Employer. In addition to the above, and not by way of limitation, Executive
further covenants and agrees





--------------------------------------------------------------------------------

Exhibit 10.7



that Executive shall not at any time during Executive's employment or at any
time thereafter disclose, make known to any person or entity, or otherwise use
for any purpose whatsoever any Trade Secret belonging to the Employer's Group
which is not already and generally known to the public through no wrongful act
of Executive or any other party. For purposes of this Agreement, Trade Secrets
are defined in a manner consistent with the broadest interpretation of Nevada
law and shall include, but shall not be limited to formulas, patterns,
compilations, customer lists, contracts, business plans and practices, marketing
plans and practices, financial plans and practices, programs, devices, methods,
know-hows, techniques or processes, that derives economic value, present or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who may or could obtain any
economic value from its disclosure or use.


c.
Exclusions. Anything to the contrary herein notwithstanding, the provisions of
Section 11(b) shall not apply (i) when disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order Executive to
disclose or make accessible any information, (ii) with respect to any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement, (iii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to Executive’s violation of this Section or (iv) as to
information that is or becomes available to Executive on a non-confidential
basis from a source which is entitled to disclose it to Executive.



d.
Third Party Information. Executive acknowledges that Employer's Group has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty to maintain the confidentiality of
such information and to use it only for certain limited purposes. Executive will
hold all such confidential or proprietary information in the strictest
confidence, provided that Executive is reasonably aware that the information is
confidential, and will not intentionally or negligently disclose it to any
person or entity or to use it except as necessary in carrying out Executive's
duties hereunder consistent with Employer's Group's agreement with such third
party. Executive shall not be in violation of Executive’s obligations under this
paragraph 11(d) if such Third Party confidential or proprietary information is
already generally known to the public through no wrongful act of Executive or
any other party.



e.
Employer's Property. Executive hereby confirms that Trade Secrets, proprietary
or confidential information and all information concerning business practices of
the Employer's Group, constitute Employer's Group's exclusive property,
regardless of whether Executive possessed or claims to have possessed such
information prior to the date hereof ("Employer Property") if the same has been
used by Employer's Group for any business purpose. Executive agrees that upon
termination of employment, Executive shall promptly return to Employer, and
retain no copies of, all Employer Property including, but not limited to,
Employer Property recorded or appearing in any notes, notebooks, memoranda,
computer disks, Rolodexes and any other similar repositories of information
(regardless of whether Executive possessed such information prior to the date
hereof). Such repositories of information also include, but are not limited to,
any files or other data compilations in any form, whether on Executive’s
personal or home computer or otherwise, which in any manner contain any Employer
Property. Notwithstanding anything to the contrary, nothing in this Section
11(e) is intended to prevent Executive from maintaining general, non-proprietary
contact information pertaining to the gaming and hospitality industry that
Executive has accumulated over Executive’s years in





--------------------------------------------------------------------------------

Exhibit 10.7



such industry, including Executive’s years as an executive of Employer;
provided, however, that Executive shall not use such information in any manner
that does or may result in a violation of Executive's obligations under Section
11 hereof.


12.
Representations. Executive hereby represents, warrants and agrees with Employer
that:



a.
A portion of the compensation and consideration to be paid to Executive
hereunder is in consideration for: (i) Employer's agreement to employ Executive;
(ii) agreement that the covenants contained in Sections 7 and 11 are reasonable,
appropriate and suitable in their geographic scope, duration and content; (iii)
agreement that Executive shall not, directly or indirectly, raise any issue of
the reasonableness, appropriateness and suitability of the geographic scope,
duration or content of such covenants and agreements in any proceeding to
enforce such covenants and agreements; (iv) agreement that such covenants and
agreements shall survive the termination of this Agreement, in accordance with
their terms; and, (v) the free and full assignability of such covenants and
agreement upon a sale or other transaction of any kind relating to the ownership
and/or control of the Project;



b.
The enforcement of any remedy under this Agreement will not prevent Executive
from earning a livelihood, because Executive's past work history and abilities
are such that Executive can reasonably expect to find work irrespective of the
covenants and agreements contained in Section 11 above;



c.
The covenants and agreements stated in Sections 7, 11 and this Section 12, are
essential for Employer's reasonable protection;



d.
Employer has reasonably relied on these covenants and agreements by Executive;
and,



e.
Executive has the full right to enter into this Agreement and by entering into
and performance of this Agreement will not violate or conflict with any
arrangements or agreements Executive may have or agreed to have with any other
person or entity.



Additionally, Executive agrees that in the event of Executive's breach or
threatened breach of any covenants and agreements set forth in Sections 7 and 11
above, Employer may seek to enforce such covenants and agreements through any
equitable remedy, including specific performance or injunction, without waiving
any claim for damages. In any such event, Executive waives any claim that
Employer has an adequate remedy at law or for the posting of a bond.


13.
Termination for Death or Disability. Executive's employment hereunder shall
terminate upon Executive's death or Disability (as defined below). In the event
of Executive's death or Disability, Executive (or Executive's estate or
beneficiaries in the case of death) shall have no right to receive any
compensation or benefit hereunder or otherwise from Employer on and after the
date of termination of employment other than (a) unpaid Base Salary earned to
the date of termination of employment (which shall be paid on Employer's next
scheduled payroll date), (b) any bonus earned in a prior calendar year then
unpaid to Executive (which shall be paid on the date such bonus is distributed
to other executives in like positions), (c) business expense reimbursement
pursuant to Section 6, (d) benefits provided pursuant to Section 5, subject to
the terms and conditions applicable thereto, and (e) a pro rata bonus determined
in accordance with Section 4, above, for the year of termination based on the
amount Executive would have earned but for Executive's termination, which shall
be paid at the time such bonus would have been paid in the ordinary course. For
purposes of this Section 13, Disability is defined as Executive's incapacity,
certified by a licensed physician selected by Employer





--------------------------------------------------------------------------------

Exhibit 10.7



("Employer's Physician"), which precludes Executive from performing the
essential functions of Executive's duties hereunder for any consecutive period
of three (3) months or more. In the event Executive disagrees with the
conclusions of Employer's Physician, Executive (or Executive's representative)
shall designate a physician ("Executive's Physician"), and Employer's Physician
and Executive's Physician shall jointly select a third physician ("Third
Physician"), who shall make the determination. Executive hereby consents to any
examination or to provide or authorize access to any medical records that may be
reasonably required by Employer's Physician or the Third Physician in connection
with any determination to be made pursuant to this Section 13.


14.
Termination by Employer for Cause. Employer may terminate Executive's employment
hereunder for "Cause" (as defined below) at any time. If Employer terminates
Executive's employment for Cause, Executive shall have no right to receive any
compensation or benefit hereunder or otherwise from Employer on and after the
date of termination of employment other than unpaid Base Salary earned to the
date of termination of employment (which shall be paid on Employer's next
scheduled payroll date) and unpaid business expense reimbursement pursuant to
Section 6. For purposes of this Section 14, Cause is defined as: (a) any breach
by Executive of any of Executive’s material obligations contained in this
Agreement; (b) consistent neglect or failure to perform Executive’s duties and
responsibilities consistent with Executive’s executive positions; (c) material
violation of Employer's code of ethics; (d) violation of Employer's
anti-harassment/discrimination/retaliation provisions; (e) conviction or plea of
nolo contendere to a felony, or (f) circumstances set forth in Section 9 above.
Notwithstanding the foregoing, prior to terminating Executive's employment
hereunder for Cause pursuant to Section 14(a) or (b) and if, and only if such
conduct is curable, curability to be determined in Employer’s sole and absolute
discretion, Executive shall be given thirty (30) days prior written notice that
Employer intends to terminate Executive's employment for Cause during which time
Executive must demonstrate to the satisfaction of Employer that Executive either
has cured Executive’s defective performance or has a specific and detailed plan
for such cure. If Employer determines that Executive has not cured or has failed
to present a thorough plan for cure prior to the expiration of such thirty (30)
day period, Executive shall be terminated for Cause no later than at the
expiration of such thirty (30) day period.



15.
Termination by Employer without Cause; Termination by Executive for Good Reason.
Employer may, at any time, immediately terminate Executive's employment
hereunder without Cause. Executive may, with 30 days' prior written notice to
Employer, terminate Executive's employment hereunder for "Good Reason" (defined
below). If Employer terminates Executive's employment hereunder other than for
Cause or if Executive terminates Executive's employment hereunder for Good
Reason, then Executive understands and agrees that Executive shall have no right
to receive any compensation or benefit hereunder or otherwise from Employer on
and after the date of termination of employment except (a) Base Salary then in
effect, earned but unpaid through the date of termination, plus Base Salary then
in effect for the nine (9) month period immediately following the termination,
all paid in accordance with Employer’s scheduled payroll practices, (b) any
discretionary bonus expressly awarded but not yet paid to Executive (which shall
be paid to Executive at the same time Employer distributes like bonuses to
similarly situated executives), (c) business expense reimbursement pursuant to
Section 6, and (d) COBRA coverage, at no cost to Executive or Executive’s
dependents, under Employer's health insurance programs, for the nine (9) month
period immediately following the termination, after which time the cost of
continued health coverage shall be Executive's sole and exclusive
responsibility; provided, however, that if Executive becomes eligible for health
and insurance coverage from a new employer, then Employer's obligations pursuant
to this clause 15 shall immediately cease. The payments and benefits to be
provided pursuant to this Section 15 upon termination of Executive's employment
shall constitute the sole and exclusive payments in the nature





--------------------------------------------------------------------------------

Exhibit 10.7



of severance, termination pay or salary continuation that shall be due to
Executive if Executive is terminated or deemed to have been terminated through
any proceeding without Cause or Executive terminates for good reason and shall
be in lieu of any and all other payments or benefits of any kind, including, but
not limited to, any payments or benefits under any plan, program, policy or
arrangement that has heretofore been or shall hereafter be established by
Employer.


16.
Good Reason Defined. For purposes of Section 15, Good Reason is defined as (a)
material breach by Employer of any of its material obligations contained in this
Agreement (b) a material reduction by Employer of Executive's title; (c) the
assignment to Executive of any duties or responsibilities materially
inconsistent with Executive’s title and stature; or (d) Employer's bankruptcy.
Notice of termination given to Employer by Executive for Good Reason shall
specify the reason(s) for such termination and, if reasonably susceptible of
cure, Employer shall have 30 days to cure such breach. If Employer fails to cure
such reason for termination within 30 days of notice by Executive that Executive
is exercising a Good Reason termination, termination for Good Reason shall then
become effective.



17.
Termination by Executive other than for Good Reason. Executive may terminate
Executive’s employment without Good Reason upon 30 days’ prior written notice
(the “Notice Period”) to Employer; provided, however, that in its sole and
exclusive discretion, Employer may waive any or all of the Notice Period. If
Executive terminates Executive’s employment pursuant to this Section 17,
Executive shall have no right to receive any compensation or benefit hereunder
or otherwise from Employer on or after the date of termination other than (a)
unpaid Base Salary earned through the last date of Executive’s employment as
determined in Employer’s discretion (which shall be paid on Employer’s next
scheduled payroll date), and (b) business expense reimbursement pursuant to
Section 6.



18.
Release; Full Satisfaction. Notwithstanding any provision in Sections 13 (in the
case of "Disability") and 15 hereof, no payments or benefits shall be provided
pursuant to Sections 13 or 15 that are in addition to the payments or benefits
that are required by law, unless and until Executive executes and delivers
Employer’s standard form of general release of any and all claims relating to
this Agreement and employment generally, and such release has become irrevocable
in the event that the release of a claim requires a waiting period for
irrevocability.



19.
Termination After The Expiration of the Specified Term.    If, and only if,
Executive remains employed at-will by Employer after expiration of the Specified
Term, and Executive is terminated, or their employment otherwise ends, for Cause
as that term is defined in Section 14, Executive shall have no right to receive
any compensation or benefit hereunder or otherwise from Employer on and after
the date of termination of employment other than unpaid Base Salary earned to
the date of termination of employment (which shall be paid on Employer's next
scheduled payroll date) unpaid business expense reimbursement pursuant to
Section 6.



20.
Section 409A.     To the extent applicable, it is intended that the Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended ("Section 409A"). The Agreement shall be administered and interpreted
in a manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A shall have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A). Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
Employer for purposes of the Agreement and no payments shall be due to Executive
under the Agreement which are payable upon Executive’s termination of employment
unless Executive would be considered to have incurred a "separation from
service" from Employer





--------------------------------------------------------------------------------

Exhibit 10.7



within the meaning of Section 409A. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Agreement during the twelve (12) month period immediately following
Executive’s termination of employment shall instead be paid on the first
business day after the date that is twelve (12) months (as applicable) following
Executive’s termination of employment (or upon Executive’s death, if earlier).
In addition, for purposes of the Agreement, each amount to be paid or benefit to
be provided to Executive pursuant to the Employment Agreement shall be construed
as a separate identified payment for purposes of Section 409A. With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and (ii)
any reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of Section
409A.


21.
Cooperation Following Termination. Following termination of Executive's
employment hereunder for any reason, Executive agrees to cooperate with Employer
upon the request of Employer and to be reasonably available to Employer with
respect to matters arising out of Executive's services to Employer. Employer
shall reimburse, or at Executive's request, advance Executive for expenses
reasonably incurred in connection with such matters.



22.
Interpretation; Each Party the Drafter. THIS AGREEMENT IS THE PRODUCT OF
EXTENSIVE DISCUSSIONS AND NEGOTIATIONS BETWEEN THE PARTIES. EACH OF THE PARTIES
WAS REPRESENTED BY OR HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL WHO EITHER
PARTICIPATED IN THE FORMULATION AND DOCUMENTATION OF, OR WAS AFFORDED THE
OPPORTUNITY TO REVIEW AND PROVIDE COMMENTS ON, THIS AGREEMENT. ACCORDINGLY, THIS
AGREEMENT AND THE PROVISIONS CONTAINED IN IT SHALL NOT BE CONSTRUED OR
INTERPRETED FOR OR AGAINST ANY PARTY TO THIS AGREEMENT BECAUSE THAT PARTY
DRAFTED OR CAUSED THAT PARTY'S LEGAL REPRESENTATIVE TO DRAFT ANY OF ITS
PROVISIONS.



23.
Indemnification. Employer shall indemnify Executive to the fullest extent
permitted by Nevada law



24.
Severability. If any provision of this Agreement is held to be illegal, invalid
or unenforceable under, or would require the commission of any act contrary to,
existing or future laws, such provisions shall be fully severable, the Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement a legal and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.



25.
Survival. Notwithstanding anything in this Agreement to the contrary, to the
extent applicable, Sections 11, 12, and 19 through 37 of this Agreement, and any
other Section which, by its intent, should survive, shall survive the
termination of this Agreement.



26.
Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) when personally delivered, (b) the business day following
the day when deposited with a reputable and established





--------------------------------------------------------------------------------

Exhibit 10.7



overnight express courier (charges prepaid), or (c) five (5) days following
mailing by certified or registered mail, postage prepaid and return receipt
requested. Unless another address is specified, notices shall be sent to the
addresses indicated below:


To Employer:


Daniel Espino
Vice President of People
The Cosmopolitan of Las Vegas
3708 Las Vegas Blvd. South
Las Vegas, Nevada 89109


With a copy to:


Anthony J. Pearl
General Counsel
The Cosmopolitan of Las Vegas
3708 Las Vegas Blvd. South
Las Vegas, Nevada 89109


To Executive:


Chelle Adams
2284 Candlestick Ave.
Henderson   NV 89052 


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.


27.
Tax Withholding. Notwithstanding any other provision of this Agreement, Employer
may withhold from any amounts payable under this Agreement, or any other
benefits received pursuant hereto, such Federal, state, local and other taxes as
shall be required to be withheld under any applicable law or regulation.



28.
Attorneys Fees. In the event suit is brought to enforce, or to recover damages
suffered as a result of breach of this Agreement, the prevailing party shall be
entitled to recover its reasonable attorney's fees and costs of suit.



29.
Limitation of Damages. In no event shall either party be liable to the other,
except with respect to third party claims, for any consequential, incidental,
indirect, punitive, exemplary or special damages.



30.
No Waiver of Breach or Remedies. No waiver by Executive or Employer at any time
of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No waiver of any provision of this Agreement shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.



31.
Amendment or Modification. No amendment, modification, termination or waiver of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by an authorized





--------------------------------------------------------------------------------

Exhibit 10.7



representative of Employer (other than Executive), and Executive, nor consent to
any departure by Executive or Employer from any of the terms of this Agreement
shall be effective unless the same is signed by an authorized representative of
the affected party. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.


32.
Governing Law. The laws of the State of Nevada shall govern the validity,
construction, and interpretation of this Agreement, without regard to conflict
of law principles. Further, venue for any dispute resolution process that occurs
pertaining to this Agreement or the subject matter of this Agreement shall lie
exclusively in the federal or state courts of Nevada, located in Las Vegas,
Nevada, in any action, suit or proceeding arising out of or relating to this
Agreement or any matters contemplated hereby, and any such action, suit or
proceeding shall be brought only in such court.



33.
Waiver of Jury Trial. Executive and Employer recognize that a trial by jury is
more costly and time consuming than a non-jury trial, and that due to court
calendar delays, it often takes longer for a case to proceed to a trial by jury.
In order to avoid such delays, and to obtain a prompt resolution of disputes
while avoiding unnecessary expense, the Parties mutually acknowledge,
inentionally and knowingly agree to waive their REspective rights to a trial by
jury in any and all actions, claims, proceedings, counterclaims, or third-party
claims brought by them arising out or in any way connected to executive's
employment with employer, the termination thereof or this agreement.



34.
Headings. The headings set forth herein are included solely for the purpose of
identification and shall not be used for the purpose of construing the meaning
of the provisions of this Agreement.



35.
Assignment. This Agreement and the rights and obligations hereunder shall not be
assignable or transferable by Executive without the prior written consent of
Employer in its sole and absolute discretion. Notwithstanding the foregoing,
this Agreement shall be binding on and inure to the benefit of Executive and
Executive’s heirs, executors, administrators and legal representatives.
Executive expressly understands and agrees this Agreement shall be binding on
and inure to the benefit of Employer and its successors and assigns, including
successors by merger and operation of law and that Employer may fully and freely
assign this entire Agreement, including but not limited to those provisions
appearing in Sections 7 and 11 herein, or any part of its rights and obligations
under this Agreement at any time without Executive’s consent and following such
assignment all references to Employer shall be deemed to refer to such assignee
and Employer shall thereafter have no obligation under this Agreement.



36.
Entire Agreement. This Agreement supersedes all prior or contemporaneous
agreements and statements, whether written or oral, concerning the terms of
Executive’s employment with Employer, and no amendment or modification of these
agreements shall be binding unless it is set forth in a writing signed by both
Employer and Executive. To the extent that this Agreement conflicts with any of
Employer’s policies, procedures, rules or regulations, this Agreement shall
supersede the other policies, procedures, rules or regulations.



37.
Use of Executive’s Name, Voice and Likeness. Executive hereby irrevocably grants
Employer the unrestricted right, but not the obligation, to use Executive’s
name, voice or likeness for any publicity or advertising purpose in any medium
now known or hereafter existing.



    






--------------------------------------------------------------------------------

Exhibit 10.7





IN WITNESS WHEREOF, Employer and Executive have entered into this Agreement in
Las Vegas, Nevada as of the Effective Date.




EXECUTIVE:
 
 
 
 
 
 
 
 
 
By: /S/ Michelle F. Adams
 
 
 
 
Name: Michelle F. Adams (Aug 27, 2015)
 
 
 
 
 
 
 
 
 
NEVADA PROPERTY 1 LLC
 
 
 
 
 
 
 
 
 
By: /S/ William P. McBeath
 
 
 
 
Name: William P. McBeath (Sept 1, 2015)
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
NEVADA PROPERTY 1 LLC
 
 
 
 
 
 
 
 
 
By: /S/ Anthony J. Pearl
 
 
 
 
Name: Anthony J. Pearl (Aug 27, 2015)
 
 
 
 
Title: General Counsel and Chief Compliance Officer
 
 
 
 









--------------------------------------------------------------------------------

Exhibit 10.7







EXHIBIT A


[cosmologoa01.jpg]


Chief Financial Officer
 
ROLE: As a key member of the Executive Management team, the
Chief Financial Officer will report to the CEO and assume a strategic
role in the overall management of the company. The CFO will have
primary day-to-day responsibility for planning, implementing,
managing and controlling all
financial-related activities of the company. Your expertise will ensure
the continued success of The Cosmopolitan of Las Vegas, today,
tomorrow, and in the future.



SUPERVISES: Financial-Related CoStars      REPORTS TO:     CEO PREFERRED
EXPERIENCE: 15+ years in progressively responsible financial
leadership roles, preferably in the gaming/hospitality industry. Must have a
thorough knowledge of casino regulatory rules and regulations, and casino
internal and accounting control procedures.


EDUCATION: BS in Accounting or Finance, MBA and/or CPA highly desirable




MAJOR JOB DUTIES: Duties include, but are not limited, to the following:
•
Provides leadership in the development for the continuous evaluation of short
and long-term strategic financial objectives.

•
Ability to manage in a fast-changing dynamic environment with many different
stakeholders.

•
Ensure credibility of Finance group by providing timely and accurate analysis of
budgets, financial trends and forecasts.

•
Take hands-on lead position of developing, implementing, and maintaining a
comprehensive job cost system.

•
Direct and oversee all aspects of the Finance & Accounting functions of the
organization.

•
Evaluates and advises on the impact of long range planning, introduction of new
programs/ strategies and regulatory action.

•
Establish and maintain strong relationships with senior executives so as to
identify their needs and seek full range of business solutions.

•
Provide executive management with advice on the financial implications of
business activities.

•
Manage processes for financial forecasting, budgets and consolidation and
reporting to the





--------------------------------------------------------------------------------

Exhibit 10.7



Company
•
Provide recommendations to strategically enhance financial performance and
business opportunities.

•
Ensure that effective internal controls are in place and ensure compliance with
GAAP and applicable federal, state and local regulatory laws and rules for
financial and tax reporting.



SKILLS:
•
A strong financial and operational background with experience leading Finance
and Accounting within fast growing, start-up environments, as well as larger
organizations.

• Candidate must be an expert in the areas of. accounting and financial
reporting.
•
Must have the ability to apply advanced mathematical concepts and create
financial reports.

• Must have a strong knowledge of US Generally Accepted Accounting Principles.
• Strong working knowledge of operational environment.
• Strong oral and written communications skills required.
• Candidates should have strong technical skills, including proficiency in
Microsoft
Office applications.
• Individual must be able to be approved for and maintain a valid gaming
license.
•
Applicant must have the ability to write routine correspondence and to speak
effectively to the public, CoStars and customers.

• Ability to deal effectively and interact well with the customers and CoStars.
• Ability to resolve problems/conflicts in a diplomatic and tactful manner


CERTIFICATE/LICENSE: Advanced degree or CPA is preferred.


The above statements represent a general outline of principal job functions and
should not beconstrued as a complete description of all aspects and requirements
inherent in this job.


PHYSICAL, ENVIRONMENTAL & OTHER REQUIREMENTS:
The physical demands described here are representative of those that must be met
by a Co-Star to successfully perform the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.


Work is performed in an office environment and throughout the property in all
locations. Must be tolerant to varying conditions of noise level, temperature,
illumination and air quality. The noise level in the work environment is usually
moderate. When on the casino floor, the noise level increases to loud. A casino
environment typically allows smoking.


Constant contact with executives, department management, applicants, Co-Stars
and guests is necessary. Requires prolonged sitting or standing and mobility.
Requires bending and reaching. Requires transporting, pushing, pulling, and
maneuvering items weighing up to 25 lbs. Requires eye/hand coordination.
Requires use of standard office equipment. Requires basic math. Ability to push
and/or pull file cabinet drawers weighing up to 5 lbs. Requires the ability to
distinguish letters, numbers and symbols. Communicate directly and
telephonically with guests and Co-


Stars and read and write in English. Ability to and comply with Policies and
Procedures, Job
Description, daily memorandums, chemical labels (MSDS) and other instructions.


Dept. Head Approval (Print) ___________________________ Date__________________


HR Review/Approval (Print) ___________________________ Date__________________




